 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JIRIKI BAUTISTA, an individual, ARI SILVA,
     an individual                                           No. C18-757 RSM
10
                                Plaintiff,                   STIPULATED MOTION AND
11                                                           ORDER TO MODIFY
            v.                                               SCHEDULING ORDER
12
     WFS EXPRESS, a Delaware corporation,
13   CONSOLIDATED AVIATION SERVICES, a
     New York Corporation
14
                                Defendants.
15
            Pursuant to Fed. R. Civ. P. 6(b)(1), the parties move for an order modifying the
16
     scheduling order to extend all existing deadlines by two months. See Dkt. #18.
17
            In support of this request, the parties stipulate and agree that, despite the parties’
18

19   diligence, additional time is needed to complete pre-class certification discovery contemplated

20   under the existing case schedule due to the complexity of this case. Id. This is the parties’

21   second request to modify the scheduling order. The parties believe that a brief two-month
22
     extension will enable both to complete necessary discovery and proceed with class certification
23
     briefing as contemplated in the existing scheduling order.
24

25

26

      STIPULATED MOTION AND ORDER TO                            BADGLEY MULLINS TURNER                    PLLC

      MODIFY SCHEDULING ORDER - 1                                     19929 Ballinger Way NE, Suite 200
                                                                             Seattle, WA 98155
      Case No.: 2:18-cv-00757-RSM                                             TEL 206.621.6566
                                                                              FAX 206.621.9686
            For the foregoing reasons, the parties respectfully request that the Court grant this
 1

 2   motion, and enter a modified case schedule extending all existing deadlines by two months.

 3
            STIPULATED TO AND SUBMITTED this 6th day of February, 2019.
 4
      BADGLEY MULLINS TURNER PLLC                        DAVIS WRIGHT TREMAINE LLP
 5
      /s/Duncan C. Turner                                /s/Paula Lehmann
 6
      Duncan C. Tuner, WSBA #20597                       Paula Lehmann, WSBA #20678
 7    19929 Ballinger Way NE, Suite 200                  Katie Rosen, WSBA #29465
      Seattle, WA 98155                                  1201 Third Avenue, Suite 2200
 8    Telephone: (2060 621-6566                          Seattle, WA 98101
      Email: dturner@badgleymullins.com                  Telephone: (206) 622-3150
 9    Attorneys for Plaintiffs                           Email: paulalehmann@dwt.com
                                                                  katierosen@dwt.com
10
      ABEL M. TSEGGA, PLLC                               Attorneys for Defendants
11
      /s/Abel M. Tsegga
12    Abel M. Tsegga, WSBA No. #46349
      PO Box 5246, Lynnwood, WA 98046
13    144 Railroad Ave., #308
      Edmonds, WA 98020
14    Telephone: (206) 697-4878
15    Email: abel@tglawgrp.com
      Attorneys for Plaintiffs
16

17                                                ORDER
18          The parties’ stipulated motion is GRANTED. The clerk is directed to issue an amended
19
     scheduling order extending each deadline by two months.
20
            DATED this 8th day of February 2019.
21

22                                                A
                                                  RICARDO S. MARTINEZ
23
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

      STIPULATED MOTION AND ORDER TO                           BADGLEY MULLINS TURNER                   PLLC

      MODIFY SCHEDULING ORDER - 2                                   19929 Ballinger Way NE, Suite 200
                                                                           Seattle, WA 98155
      Case No.: 2:18-cv-00757-RSM                                           TEL 206.621.6566
                                                                            FAX 206.621.9686
